


110 HR 2726 IH: Law Enforcement Officers Safety Act of

U.S. House of Representatives
2007-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2726
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2007
			Mr. Forbes (for
			 himself, Mr. Gohmert,
			 Mr. Smith of Texas,
			 Mr. Chabot,
			 Mr. Buchanan, and
			 Mr. Boozman) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to improve the
		  provisions relating to the carrying of concealed weapons by law enforcement
		  officers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Law Enforcement Officers Safety Act of
			 2007.
		2.Amendments to law
			 enforcement officer safety provisions of title 18
			(a)In
			 generalSection 926B of title 18, United States Code, is
			 amended—
				(1)in subsection
			 (c)—
					(A)in paragraph (1),
			 by inserting (or apprehension) after arrest;
			 and
					(B)in paragraph (3),
			 by inserting which could result in suspension or loss of police
			 powers before the semicolon;
					(2)by striking
			 subsection (e) and inserting the following:
					
						(e)As used in this section, the term ‘firearm’
				has the same meaning as defined in section 921 of this title and is deemed to
				include ammunition and accessories the possession of which is not expressly
				prohibited by Federal law, or which are not subject to the provisions of the
				National Firearms Act, but does not include—
							(1)any machinegun (as defined in section 5845
				of the National Firearms Act);
							(2)any firearm silencer (as defined in section
				921 of this title); or
							(3)any destructive device (as defined in
				section 921 of this title).
							;
				and
				(3)by adding at the
			 end the following:
					
						(f)For purposes of
				this section, a law enforcement officer of the Amtrak Police Department or a
				law enforcement or police officer of the executive branch of the Federal
				Government qualifies as an employee of a governmental agency who is authorized
				by law to engage in or supervise the prevention, detection, investigation, or
				prosecution of, or the incarceration of any person for, any violation of law,
				and has statutory powers of arrest (or
				apprehension).
						.
				(b)Retired law
			 enforcement officersSection 926C of title 18, United States
			 Code, is amended—
				(1)in subsection
			 (c)—
					(A)in paragraph (1),
			 by striking retired in good standing from service with a public
			 agency and inserting departed in good standing from service with
			 a public agency after completing an aggregate of at least 15 years of service
			 with the agency;
					(B)in paragraph (2)—
						(i)by
			 striking retirement and inserting departure ;
			 and
						(ii)by
			 inserting (or apprehension) after arrest;
						(C)by striking
			 paragraphs (4) and (5) and inserting the following:
						
							(4)during the most
				recent 12-month period, has met, at the expense of the individual, the
				standards for qualification in firearms training for active law enforcement
				officers as set by the officer’s former agency, the State in which the officer
				resides or a law enforcement agency within the State in which the officer
				resides;
							;
				and
					(D)by redesignating
			 paragraphs (6) and (7) as paragraphs (5) and (6), respectively;
					(2)in subsection
			 (d)—
					(A)in paragraph (1),
			 by striking to meet the standards established by the agency for training
			 and qualification for active law enforcement officers to carry a firearm of the
			 same type as the concealed firearm; or and inserting to meet the
			 active duty standards for qualification in firearms training as established by
			 the agency to carry a firearm of the same type as the concealed firearm
			 or; and
					(B)in paragraph (2)(B), by striking
			 otherwise found by the State to meet the standards established by the
			 State for training and qualification for active law enforcement officers to
			 carry a firearm of the same type as the concealed firearm. and
			 inserting
						
							otherwise found by the State or a
			 certified firearms instructor that is qualified to conduct a firearms
			 qualification test for active duty officers within that State to have
			 met—(i)the active duty standards for
				qualification in firearms training as established by the State to carry a
				firearm of the same type as the concealed firearm; or
							(ii)if the State has not established such
				standards, standards set by any law enforcement agency within that State to
				carry a firearm of the same type as the concealed
				firearm.
							;
					(3)by striking
			 subsection (e) and inserting the following:
					
						(e)As used in this
				section, the term ‘firearm’ has the same meaning as defined in section 921 of
				this title and is deemed to include ammunition and accessories the possession
				of which is not expressly prohibited by Federal law, or which are not subject
				to the provisions of the National Firearms Act, but does not include—
							(1)any machinegun (as defined in section 5845
				of the National Firearms Act);
							(2)any firearm silencer (as defined in section
				921 of this title); or
							(3)any destructive device (as defined in
				section 921 of this title).
							;
				and
				(4)by adding at the
			 end the following:
					
						(f)In this section,
				the term service with a public agency as a law enforcement officer
				includes service as a law enforcement officer of the Amtrak Police Department
				or as a law enforcement or police officer of the executive branch of the
				Federal
				Government.
						.
				
